DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on November 18, 2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolhi et al (US Pat. Pub. No. 2015/0256581).

Regarding claim 1, Kolhi et al discloses a method, comprising, receiving, by a server, data loss from a plurality of mobile client devices (see at least paragraph 28), the data loss used to constructed a data loss map that indicates connection quality between said plurality of mobile client devices to the server (see at least paragraph 28), the connection quality identifying geolocation data for said plurality of mobile client devices for constructing and updating said data loss map (see at least paragraph 28 monitors bitrate of current streaming segment); receiving, by the server, navigation (see at least paragraph 23,29) from the server (see at least paragraph 7 discloses streaming session), the navigation data being used to identify a route of travel for said mobile client device (see at least paragraph 7); identifying, by the server, a predicted data loss event for the mobile device client (see at least paragraph 7 discloses that wireless device likely to encounter an outage area), the predicted data loss event being identified using the data loss map and tracking movement of said mobile device client along the route of travel (see at least paragraph 7 discloses that wireless device likely to encounter an outage area in the direction of travel); sending, by the server, a notification data for the predicted data loss event to the mobile client device (see at least paragraph 8, 9, 34), the notification data used for adjusting activity of said gameplay at the mobile client device before reaching a geo-location associated with the predicted data loss event (see at least paragraph 8, 9, 34; notification provided to the user device that the wireless device in entering an outage area, which to indicate to adjust the streaming session).  
Regarding claim 2, Kolhi et al discloses the notification data is processed by the mobile client to provide a warning to a user of the mobile client device to make a change to said streaming gameplay to avoid data loss (see at least paragraph 34).  
Regarding claim 3, Kolhi et al discloses the change to the streaming gameplay includes saving a game state before loss of connection (see at least abstract and paragraph 34).  
Regarding claim 4, Kolhi et al discloses the change to the streaming gameplay includes reducing a bandwidth of a connection between the server and the mobile device client (see at least paragraph 34).  
Regarding claim 6, Kolhi et al discloses the change to the streaming gameplay includes pausing said gameplay if said data loss is a complete loss in connection between the server and the mobile client device (see at least abstract).  
Regarding claim 7, Kolhi et al discloses detecting said pausing of said streaming gameplay; and automatically providing an option to view pre-cached content stored in memory of the mobile client device while the streaming gameplay is paused (see at least paragraph 34).  
Regarding claim 8, Kolhi et al discloses the data loss map is configured for updates dynamically as changes in said data loss is received from said plurality of mobile client devices over time (see at least paragraph 28).  
Regarding claim 9, Kolhi et al discloses the navigation data includes predefined navigation information for a trip and global positioning system (GPS) data for the mobile client device, such that the navigation data is used to identify said route of travel of the mobile client device (see at least paragraph 32).  
Regarding claim 10, Kolhi et al discloses the predicted data loss event is validated using a continuous verifying process that, processes the tracking of the mobile client device along the route of travel, and processes a status of data loss from the data loss map; wherein the continuous verifying process produces certainty indicators that are processed to determine when a certainty threshold is triggered, wherein when the (see at least abstract and paragraph 34).  
Regarding claim 11, Kolhi et al discloses the notification for the predicted data loss event includes active control data to cause a game server to save state data and pause the gameplay (see at least abstract).  
Regarding claim 12, Kolhi et al discloses said notification data is sent for a time before the predicted data loss event occurs, and the time before the predicted data loss event occurs is correlated to a time of reduced level of game action (see at least abstract and paragraph 32).  
Regarding claim 14, Kolhi et al discloses said plurality of mobile client devices are configured to send periodic messages to the server indicative of said connection quality, and wherein said periodic messages include geolocation for constructing and updating said data loss map (see at least abstract and paragraph 34).  
Regarding claim 15, Kolhi et al discloses non-transitory computer readable media having program instructions for processing predicted data loss events, the computer readable media comprising, program instructions for receiving, by a server, data loss from a plurality of mobile client devices (see at least paragraph 28), the data loss used to constructed a data loss map that indicates connection quality between said plurality of mobile client devices to the server (see at least paragraph 28), the connection quality identifying geolocation data for said plurality of mobile client devices for constructing and updating said data loss map (see at least paragraph 28 monitors bitrate of current streaming segment); program instructions for receiving, by the server, navigation data for a mobile client device while streaming gameplay (see at least paragraph 23,29) from the server (see at least paragraph 7 discloses streaming session), the navigation data being used to identify a route of travel for said mobile client device (see at least paragraph 7); program instructions for identifying, by the server, a predicted data loss event for the mobile device client (see at least paragraph 7 discloses that wireless device likely to encounter an outage area), the predicted data loss event being identified using the data loss map and tracking movement of said mobile device client along the route of travel (see at least paragraph 7 discloses that wireless device likely to encounter an outage area in the direction of travel); program instructions for sending, by the server, a notification data for the predicted data loss event to the mobile client device (see at least paragraph 8, 9, 34), the notification data used for adjusting activity of said gameplay at the mobile client device before reaching a geo- location associated with the predicted data loss event (see at least paragraph 8, 9, 34; notification provided to the user device that the wireless device in entering an outage area, which to indicate to adjust the streaming session).  
Regarding claim 16, Kolhi et al discloses the notification data is processed by the mobile client device to provide a warning to a user of the mobile client device to make a change to said streaming gameplay to avoid data loss (see at least paragraph 34).  
Regarding claim 17, Kolhi et al discloses the change to said streaming gameplay includes saving a game state before loss of connection (see at least abstract and paragraph 34).  
Regarding claim 18, Kolhi et al discloses the change to said streaming gameplay includes reducing a bandwidth of a connection between the server and the mobile device client (see at least paragraph 34).  
Regarding claim 20, Kolhi et al discloses the predicted data loss event is validated using a continuous verifying process that includes, program instructions for processing the tracking of the mobile client device along the route of travel, and program instructions for processing a status of data loss from the data loss map, wherein the continuous verifying process produces certainty indicators that are processed to determine when a certainty threshold is triggered, wherein when the certainty threshold is triggered the notification data for the predicted data loss event is sent to the mobile client device (see at least abstract and paragraph 34).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhi et al (US Pat. Pub. No. 2015/0256581) in view of McCormick (US Pat. Pub. No. 2009/0245118).

Regarding claim 5, Kolhi et al fails to explicitly disclose the change to the streaming gameplay includes increasing forward error correction for data received from said server during said streaming gameplay.  However, in the same field of endeavor, McCormick discloses the change to the streaming gameplay includes increasing forward error correction for data received from said server during said streaming gameplay (see at least paragraphs 26-27).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by McCormick into 
Regarding claim 13, Kolhi et al fails to explicitly disclose said notification data is sent for a time before the predicted data loss event occurs, and the time before the predicted data loss event occurs is correlated to a speed of travel of the mobile client device moving toward a geolocation where the predicted data loss event occurs.  However, in the same field of endeavor, McCormick discloses said notification data is sent for a time before the predicted data loss event occurs, and the time before the predicted data loss event occurs is correlated to a speed of travel of the mobile client device moving toward a geolocation where the predicted data loss event occurs (see at least paragraphs 28 and 30).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by McCormick into the system of Kolhi et al for purpose of providing quality of service mapping as it would optimize signal quality.
Regarding claim 19, Kolhi et al fails to explicitly disclose the change to said streaming gameplay includes increasing forward error correction for data received from said server during said streaming gameplay.  However, in the same field of endeavor, McCormick discloses the change to said streaming gameplay includes increasing forward error correction for data received from said server during said streaming gameplay (see at least paragraphs 26-27).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by McCormick into 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642